Citation Nr: 1001410	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in April 2008; a transcript of that hearing is 
associated with the claims file.  

At the time of the Veteran's Board hearing, the record was 
held open for 60 days following the hearing in order to allow 
the Veteran to submit evidence concerning the treatment or 
diagnosis of a mental health disability, to include PTSD, for 
purposes of supporting his claim.  No additional evidence, 
however, was submitted.  


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  There is no competent evidence that the Veteran has a 
current diagnosis of PTSD or any other psychiatric 
disability.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In Pelegrini, the Court held that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, an August 
2003 letter that was sent prior to the initial unfavorable 
AOJ decision in March 2004 advised the Veteran of the 
evidence and information necessary to substantiate his claim 
for service connection for PTSD.  Additionally, this letter 
informed the Veteran of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  

As the Veteran has claimed entitlement to service connection 
for PTSD based on personal assault, the Board notes that 
certain additional notification procedures also must be 
followed.  Specifically, VA regulations provide that VA will 
not deny a PTSD claim that is based on a reported in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and then 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
See 38 C.F.R. § 3.304(f)(4); Bradford v. Nicholson, 20 Vet. 
App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).  

Here, the August 2003 letter requested that the Veteran 
identify sources (military or non-military) that may provide 
information concerning his in-service assault, to include a 
rape crisis center, counseling facility, health clinic, 
roommate, family member, chaplain, clergy, fellow service 
person, and military or civilian authorities.  Additionally, 
such letter also requested that he inform VA of any of the 
following:  visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or ailment; a sudden 
request for change in MOS or duty assignment; increased use 
of leave without an immediate reason; changes in performance 
evaluations; episodes of depression, panic attacks, or 
anxiety; increased or decreased use of prescription 
medication; increased use of over-the-counter medication; 
alcohol or substance abuse; disregard for military or 
civilian authority; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
tests for HIV or sexually transmitted diseases; and 
unexplained economic or social behavior changes.  As such, 
the Board finds that the special procedures for developing a 
claim of entitlement to service connection for PTSD based on 
personal assault have been followed.  

Additionally, a March 2006 letter, sent after the March 2004 
rating decision, advised the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
The Veteran's claim was not readjudicated by the RO 
subsequent to this notice; however, he did not submit any 
additional evidence relevant to the claim adjudicated herein 
after the March 2006 letter was sent to him.  Therefore, the 
failure by the RO to conduct a subsequent readjudication is 
not prejudicial because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication.  See 
generally Medrano v. Nicholson, 21 Vet. App. 165 (2007).  

Moreover, as the Board concludes herein that the 
preponderance of the evidence is against the Veteran's claim, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  Therefore, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision based on any error 
contained in the VCAA duty to notify notice(s).  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the AOJ, 
the Board must consider whether the Veteran has been 
prejudiced thereby).  All that the VCAA requires is that the 
duty to notify be satisfied and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Therefore, based on the foregoing, 
the Board finds that VA has satisfied its duty to notify the 
Veteran. 

Duty to Assist

Turning to the duty to assist, the Veteran's service 
treatment records, service personnel records, and private 
medical records were considered by both the RO and the Board 
in connection with the adjudication of his claim.  He also 
provided testimony at a personal hearing before the 
undersigned.  As indicated previously, the record was held 
open for 60 days following the hearing in order to allow the 
Veteran to submit additional evidence in support of his 
claim; however, to date, no additional evidence has been 
received.  No potential sources or locations of relevant 
records have otherwise been identified either by the Veteran 
or by a review of the record for which VA has not satisfied 
all required duties to attempt to obtain.  

The Board notes that the Veteran has not been provided with a 
VA examination and a medical opinion has not been obtained in 
order to determine whether his claimed PTSD is related to his 
military service, to include an in-service personal assault.  
However, as will be discussed below, there is no evidence of 
record that reflects the existence of a diagnosis of PTSD or 
any other psychiatric disorder, either currently or in the 
past.  Thus, a remand to obtain an examination and/or opinion 
is not required, as there is no competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).  
While the Veteran as a lay person is certainly competent to 
report symptoms, he is not medically qualified to make a 
diagnosis of PTSD or any other mental disorder, and the 
record does not otherwise reflect treatment for the symptoms 
of, or a diagnosis of, either PTSD or any other mental 
disorder.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, and any errors committed, if any, were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of this claim.



II.  Analysis

Both in the documents of record and at his April 2008 Board 
hearing, the Veteran contends that, while serving aboard the 
U.S.S. Belle Grove in approximately July 1965, he was 
sexually assaulted twice by the chief petty officer.  He 
states that, since the assaults, he has self-medicated with 
alcohol and experiences difficulty sleeping, nightmares, 
flashbacks, anger, difficulty dealing with people, trouble 
with intimacy, and problems concentrating.  The Veteran 
claims that he currently has PTSD as a result of the in-
service assaults and, as such, service connection is 
warranted. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish the claimed stressor varies 
depending on whether the Veteran "engaged in combat with the 
enemy" or not.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d).  If it is determined through military citation or 
other supportive evidence that a Veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the Veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary for purposes of satisfying the in-
service incurrence element of a service connection claim.  
See 38 C.F.R. § 3.304(f).  

In this case, however, the Veteran's claimed stressor is 
unrelated to combat.  Consequently, his lay testimony alone 
is not sufficient for purposes of establishing the occurrence 
of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(4).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

As previously mentioned, the Veteran's service treatment and 
personnel records are negative for any complaints, treatment, 
or diagnoses referable to a psychiatric disorder, to include 
PTSD.  At his April 2008 hearing, the Veteran testified that 
he experiences psychiatric symptomatology as a result of his 
in-service assaults.  However, there is no competent evidence 
of record that reflects a current diagnosis of PTSD or any 
other psychiatric condition, including any treatment for the 
same.  In this regard, post-service private medical records 
are negative for any complaints, treatment, or diagnoses 
referable to a psychiatric disorder, to include PTSD.  

The Board notes that the Veteran testified that he currently 
experiences difficulty sleeping, nightmares, flashbacks, 
anger, difficulty dealing with people, trouble with intimacy, 
and problems concentrating.  While the Veteran is competent 
to testify as to his psychiatric symptomatology, he is not 
competent or qualified, as a layperson, to diagnose a 
psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As relevant 
to the instant matter, PTSD (or any other psychiatric 
condition) is not a disorder that is capable of lay 
observation.  Moreover, at his April 2008 Board hearing, the 
Veteran acknowledged that no medical professional has every 
diagnosed him with a current psychiatric disorder, to include 
PTSD.  

Accordingly, for all of the above reasons, the Board 
concludes that there is no competent evidence of a current 
diagnosis of PTSD.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107.  In the event that the Veteran 
receives a diagnosis of PTSD or some other mental health 
condition in the future that he feels is related to an event, 
injury, or disease during his period of service, he is highly 
encouraged to file a claim to reopen with the regional 
office.  


ORDER

Service connection for PTSD is denied.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


